Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,3-4,8-9,13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2008-170539).
Nakamura et al. teach a cooling device 7 for cooling a sheet transported along a conveying path, the cooling device including a plurality of cooling units (members) 81,82 each of which include a radiator having a plurality of fins 90 (see Fig.3) and a fan 100A, 100B associated with each radiator; the fans propel a coolant (air) through the fins so that the radiators act as a heat sink; the air flowing through the spaces between the fins are channels which are arranged side by side within the cooling member;  the cooling unit 81 (upstream cooling unit) is located upstream from the cooling unit 82 (downstream cooling unit) in the direction of conveyance of the recording sheet;  the heat capacity (cooling capacity) of the upstream cooling unit 81 is lower than the cooling capacity of the downstream cooling unit 82. See abstract. Instead of using 
Regarding claims 3-4 and 15, the downstream cooling unit 82 can use a cooling liquid which is known as a “refrigerant” to “absorb” the heat from the sheet while the upstream can use the same cooling liquid which would also “dissipate” heat from the sheet.
Regarding claim 8, the plurality of channels between the fins are inside the cooling unit.
Regarding claim 9, the plurality of cooling units/members 81,82 are arranged side by side in the sheet conveyance direction.
Regarding claim 13, the sheet is a cut sheet.
Regarding claim 14, the cooling device 7 is used in an image forming apparatus (see Fig.1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 5,12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2008-170539) in view of Muramatsu et al. (U.S. 2013/0004220).

Muramatsu et al. teach a cooling device 110 (Fig.5,7) which includes a plurality of cooling units/members C1, C2, C3 located within a conveyor belt 115; the cooling units/members are in the configuration of a roller. The cooling unit/member can be cooled via a cooling fluid (Fig.6) or air as the fluid (Fig.8). The cooling fluid can be circulated between a channel 132 and the cooling device by a circulation unit (pump; see par. 100). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling unit/members in Nakamura to be in the shape of a roller because less friction between the belt and cooling unit would be produced thus lowering the wear of the conveyor belt. It further would have been obvious to one of ordinary skill in the art before the effective filing date to use a pump as a circulation device because such is a common and effective mechanism in the electrophotographic art for circulation of fluid within a cooling device as shown in Muramatsu et al.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2008-170539) in view of Amita et al. (U.S. 2012/0328346).
Nakamura et al. taught supra discloses most of what is claimed except using a chiller for the cooling unit that needs a higher cooling capacity (downstream) and a radiator of the cooling unit that needs lower cooling capacity (upstream). 
Amita et al. teach a cooling device 300 (Fig.4)  using a chiller for a cooling unit needing a higher cooling capacity and a radiator for the cooling unit needing a lower cooling .

4.	Claims 6-7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2008-170539) in view of Ogino et al. (U.S. 2017/0123373).
Nakamura et al. taught supra discloses most of what is claimed except using pressing members to press the sheet against the cooling member via the conveying belt. Additionally, the coolant channel extending over between the two cooling units is not taught. 
Ogino et al. teach a cooling device 9 including an upstream cooling unit 30 and a downstream cooling unit 40 (see Fig.2A). Pressing members such as rollers 65,66 or belt 58 press a conveyed sheet against the cooling units 30,40. As seen in Fig.12A, 12B, a coolant channel is interconnected (extends between) a first and second cooling unit 30,40. It would have been obvious to one of ordinary skill in the art before the effective filing date to use either a roller or a belt to press a conveyed sheet against a cooling unit because the intimate contact between the two can enhance the cooling effect. It further would have been obvious to one of ordinary skill in the art before the effective filing date to use one coolant channel which extends between the two cooling . 

5.	Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the cooling capacity of the downstream cooling device being higher by 4kW or greater than the upstream cooling device is not taught or suggestes by the prior art of record. 
	Regarding claim 11, the plurality of cooling members associated with a plurality of conveyor belts arranged side by side in the conveying direction (i.e. Fig.6 embodiment) is not taught or suggested by the prior art of record. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ikeda et al, Kunii et al., Koyama et al, Goretzky et al., and Kurita all teach a plurality of cooling units that are relevent to the claimed invention. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852